ON APPLICATION FOR REHEARING.
In this case we dismissed the bill of complaint without prejudice to plaintiff's right to obtain relief, if any, in a proceeding on the law side of the court. Plaintiff's subsequent request for transfer of the case to the law side of the court, upon showing made, is now granted as to defendant Barend Zevalkink and the pleadings there are to *Page 596 
conform to those in an action at law. Rehearing denied.
BOYLES, C.J., and CHANDLER, NORTH, WIEST, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred. STARR, J., did not sit.